DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant filed amendment on 05/18/2022. Claims 1-20 are pending. Claims 1-3, 5-9, 12-13, 16-18, and 20 are amended. Claims 1-20 are rejected. After careful consideration of applicant arguments, the examiner finds them to be not persuasive.

Rejections under 35 U.S.C. 102 and 103
3.	Applicant argues that two 102(a)(1) rejections are confusing and unclear. 
The first 102(a)(1) rejections of claims 1-11 and 20 were based on intended use language of claims 1 and 20. Claims 1 and 20 language, that indicated in the office action dated 03/30/2022, is intended use and according to the MPEP 2103.IC is not sufficient to differentiate the claims from the prior art. That was explained to the Applicant representative during the interview held on May 12, 2022.
The second 102(a)(1) rejections of claims 1-4, 10-15, and 19-20 were based on as being anticipated by U.S. Patent No. 10,929,841 to Kalaboukis et al.
Applicant is in the opinion that Kalaboukis et al. does not teach amended claim 1 limitation “sending, via the communications module and to one or more application programming interfaces in communication with one or more third party servers associated with the one or more digital wallets, a signal that configures the one or more third party servers to add the account information to the one or more digital wallets”.
Examiner respectfully disagrees. 
Kalaboukis et al. teaches “sending, via the communications module and to one or more application programming interfaces in communication with” in col.6, lines 49-54 (“The user mobile device 102 may use the display 124 to communicate information to the user (e.g., by displaying the information to the user on the display 124) and/or to receive communications from the user (e.g., through a keyboard provided on a touchscreen of the display 124).”) and in col.6, lines 56-59 (“The mobile wallet application 126 is configured to interface with the mobile wallet computing system 104 to allow a user to manage the user's mobile wallet account, including the user's master wallet and the user's sub-wallet(s)”). 
Further, Kalaboukis et al. teaches “one or more third party servers associated with the one or more digital wallets” in col.9, lines 41-48 “Similarly, the mobile wallet application may present the user with displays that enable the user to select a registered non-payment item (e.g., from the items whose information is currently provisioned to the user mobile device 102) and perform various actions using the selected item (e.g., show a digital representation of the item to a third party, show a barcode of the item to a third party, and the like)” and “a signal that configures the one or more third party servers to add the account information to the one or more digital wallets” in col.8, lines 7-13 “the mobile wallet application 126 is structured to enable the user to manage the mobile wallet, the master wallet, and/or the one or more sub-wallets. In this regard, the mobile wallet application 126 is structured to present, control, and otherwise manage displays or graphical user interfaces on the user mobile device 102 including information related to various payment vehicles. For example, the mobile wallet application 126 may present the user with displays enabling the user to input information pertaining to various payment vehicles.” 
Therefore, Kalaboukis et al. teaches all limitations of amended claim 1.
4.	Applicant did not specify what the prior art references Wilczynski and Wong et al. fail to disclose in claims 5-9 and 16-18.	
Claim Interpretation
Intended Use
5.	Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). 
6.	Claim 1 recites “providing… a signal causing the remote computing device… to be selected”, “sending… a signal that configures the one or more third party servers… to add...”
	Neither, the “remote computing device” nor the “one or more application programming interfaces in communication with one or more third party servers” are part of the claimed server and therefore these limitations do not have patentable weight.
Claim 2 recites “… the signal that configures the one or more third party servers to add…” 
Claim 6 recites “wherein … information to be used to transfer…”
	Claim 8 recites “wherein … causes … to display…”
Claim 12 recites “providing… a signal causing the remote computing device… to be selected”, “sending… a signal that configures the one or more third party servers… to add...”
Neither, the “remote computing device” nor the “one or more application programming interfaces in communication with one or more third party servers” are part of the claimed server that comprises a processor and therefore these limitations do not have patentable weight.
Claim 13 “… the signal that configures the one or more third party servers to add…” 
Claim 18 recites “wherein … causes … to display…”
Claim 20 recites “providing… a signal causing the remote computing device… to be selected”, “sending… a signal that configures the one or more third party servers… to add...”
	Neither, the “remote computing device” nor the “one or more application programming interfaces in communication with one or more third party servers” are part of the claimed non-transitory computer readable storage medium and therefore these limitations do not have patentable weight.
7.	The underlined limitations represent intended use and are not given patentable weight.
Optional Language
8.	Optional limitations are generally not given patentable weight. See MPEP 2103(I)(C) (“Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.”). 
9.	Claim 16 recites “in response to receiving the signal…”
The underlined limitations represent optional language and are not given patentable weight.
Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Lack of Algorithm
12.	Claims 1, 12, and 20 recite “providing… causing the remote computing device to display…”, “sending… a signal that configures…”
	While, PGPub (paragraph 86) recites “… a signal configuring the one or more servers to add the account information…”, it is silent how it is done.
Claims 2 and 13 recite “wherein … and wherein the signal that configures…”
While, PGPub (paragraph 86) recites “… a signal configuring the one or more servers to add the account information…”, it is silent how it is done.
Claims 8 and 18 recite “wherein the signal that includes the request … causes the remote computing device to display…”
While, PGPub (paragraph 107) recites “…  a signal causing the computing device 110 to display an authentication interface…”, it is silent how it is done. 
13.	The underlined limitations should have the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed, (MPEP 2161.01(I)).
14.	Claims 3-7, 9-11, 14-17, and 19 are rejected under the same rationale as claims 1 and 12 because claims 3-7, 9-11, 14-17, and 19 inherit the deficiencies of claims 1 and 12 respectively due to their dependency.
15.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

16.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lack of antecedent basis
17.	Claim 14 recites the limitation “the authentication” in paragraph starting with “automatically…” There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
19.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


20.	Claims 1-4, 10-15, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US10929841B1 to Kalaboukis et al.
21.	As per claims 1, 12, and 20: 
Kalaboukis et al. discloses the following limitations: 
a communications module (Fig.1, item 130; col.10, lines 5-7) 
a processor coupled with the communications module (Fig.1, items 130, 134; col.10, lines 3-5, 15-16) 
a memory coupled to the processor and storing processor-executable instructions which, when executed by the processor, cause the processor to perform steps of: (Fig.1, items 134, 136; col.10, lines 15-16; col.26, lines 53-61)  
providing, via the communications module and to a remote computing device, a signal causing the remote computing device to display an interface of a digital wallet management application, the interface of the digital wallet management application including selectable interface elements that, when selected, allow one or more digital wallets to be selected (Fig.1, items 102, 104, 108, 120, 126, 130, 140, 178, 180; Figs 4-6;  col. 3, lines 28-49; col.9, lines 20-30; col.12, lines 38-42; col. 13, lines 10-14, 18-21; col.18, lines 43-61; col.23, lines 6-12)
receiving, via the communications module and from the remote computing device, a signal that includes an indication of a selection of the one or more digital wallets (Col.5, lines 36-44; col.9, lines 41-48; col.13, lines 10-14)
receiving, via the communications module and from the remote computing device, a signal that includes an indication a request to push account information to the selected one or more digital wallets (Col.5, lines 36-44; col. 16, lines 60-66) 
sending, via the communications module and to one or more application programming interfaces in communication with one or more third party servers associated with the one or more digital wallets, a signal that configures the one or more third party servers to add the account information to the one or more digital wallets (Col/line 6/56 - 7/9; col. 8, lines 4-22; col. 9, lines 41-48)  
As per claim 20 Kalaboukis et al. additionally discloses the following limitations:
A non-transitory computer readable storage medium (Col. 27, lines 34-38)
22.	As per claims 2 and 13: 
Kalaboukis et al. discloses the following limitations: 
wherein the signal that includes the indication of the selection of the one or more digital wallets includes the indication of the selection of at least two digital wallets and wherein the signal that configures the one or more third party servers to add the account information to the one or more digital wallets configures the one or more third party servers to add the account information to the at least two digital wallets (Col/line 6/56 - 7/9; Col.9, lines 20-30; col. 14, lines 33-43; col.15, lines 1-17)
23.	As per claims 3 and 14: 
Kalaboukis et al. discloses the following limitations: 
authenticating a user of the remote computing device (Col. 19, lines 41-47)
25automatically adding the account information to the digital wallet management application based on authentication information obtained during the authentication of the user (Col. 14, lines 58-67) 
24.	As per claims 4 and 15: 
Kalaboukis et al. discloses the following limitations: 
wherein the authentication information includes at least one of a username, a password, or biometric data of the user (Col.11, lines 62-67)
25.	As per claim 10: 
Kalaboukis et al. discloses the following limitations: 
wherein the interface of the digital wallet management application includes one or more icons displaying information regarding the one or more digital wallets, the one or more icons selectable to open a mobile application associated with a particular digital wallet (Fig.5, items 502, 504, 506; Fig. 7, item 702; col.2, lines 43-45)
26.	As per claims 11 and 19: 
Kalaboukis et al. discloses the following limitations: 
wherein the account information includes payment card information (Col.3, lines 18-27; col.8, lines 4-22)
Claim Rejections - 35 USC § 103
27.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

28.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
29.	Claims 5-6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over 
US10929841B1 to Kalaboukis et al. in view of US20160180332A1 to Wilczynski.
30.	As per claims 5 and 16: 
Kalaboukis et al. does not explicitly disclose the following limitations:
receiving, via the communications module and from the remote computing device, a signal that includes a request to transfer funds of a defined amount to one or more of the digital wallets; 
in response to receiving the signal that includes the request to transfer funds of the defined amount, sending, via the communications module and to a server associated with the account information, a signal to transfer funds of the defined amount to the one or more digital wallets;
sending, via the communications module and to the one or more servers associated with the one or more digital wallets, a signal that includes an indication that the transfer of funds of the defined amount to the one or more digital wallets.
However, Wilczynski, as shown, teaches the following limitations:
receiving, via the communications module and from the remote computing device, a signal that includes a request to transfer funds of a defined amount to one or more of the digital wallets [0014], [0040]-[0041], [0045]
in response to receiving the signal that includes the request to transfer funds of the defined amount, sending, via the communications module and to a server associated with the account information, a signal to transfer funds of the defined amount to the one or more digital wallets [0041], [0045]
sending, via the communications module and to the one or more servers associated with the one or more digital wallets, a signal that includes an indication that the transfer of funds of the defined amount to the one or more digital wallets [0056], [0064]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have methods and systems for providing attribute-based card combinations for digital wallets wherein method may include associating a first asset with a digital wallet, associating a second asset with the digital wallet, receiving a request to determine a relationship between the first asset and the second asset in the digital wallet taught by Wilczynski in a system and method for registering, by a mobile wallet computing system, a plurality of items to a master wallet held by a user, wherein the master wallet is associated with a mobile wallet on a user mobile device and registering one or more sub-wallets for the user of Kalaboukis et al. with the motivation of enhancing the method with a feature such as the digital wallet management system performs a transaction involving a digital wallet using one or more relationships between digital wallet assets wherein the transaction processor module automatically transfers funds between digital wallet assets as taught by Wilczynski over that of Kalaboukis et al.
31.	As per claim 6: 
Kalaboukis et al. does not explicitly disclose the following limitations:
wherein the signal that includes the request to transfer funds of the defined amount to one or more of the digital wallets includes information identifying the account information to be used to transfer the funds to the one or more digital wallets.
However, Wilczynski, as shown, teaches the following limitations:
wherein the signal that includes the request to transfer funds of the defined amount to one or more of the digital wallets includes information identifying the account information to be used to transfer the funds to the one or more digital wallets [0022], [0056], [0067] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have methods and systems for providing attribute-based card combinations for digital wallets wherein method may include associating a first asset with a digital wallet, associating a second asset with the digital wallet, receiving a request to determine a relationship between the first asset and the second asset in the digital wallet taught by Wilczynski in a system and method for registering, by a mobile wallet computing system, a plurality of items to a master wallet held by a user, wherein the master wallet is associated with a mobile wallet on a user mobile device and registering one or more sub-wallets for the user of Kalaboukis et al. with the motivation of enhancing the method with a feature such as downloading information and attributes about a digital wallet asset from another source, such as a provider of a respective asset and a user may capture and upload a photographic representation of a credit card or other asset type to add a digital wallet asset to a digital wallet as taught by Wilczynski over that of Kalaboukis et al.
32.	Claims 7-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over 
US10929841B1 to Kalaboukis et al. in view of US20160173483A1 to Wong et al.
33.	As per claims 7 and 17: 
Kalaboukis et al. does not explicitly disclose the following limitations:
sending, via the communications module and to the remote computing device, a signal that includes a request for a user to authenticate at the one or more third party servers associated with the one or more digital wallets. 
However, Wong et al., as shown, teaches the following limitations:
sending, via the communications module and to the remote computing device, a signal that includes a request for a user to authenticate at the one or more third party servers associated with the one or more digital wallets [0023], [0045]-[0046], [0065]-[0068], [0090]-[0095]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a method for transmitting by a computing device, an account creation request to a remote server computer and automatically provisioning the computing device with an access token in response to receiving a request to create the account taught by Wong et al. in a system and method for registering, by a mobile wallet computing system, a plurality of items to a master wallet held by a user, wherein the master wallet is associated with a mobile wallet on a user mobile device and registering one or more sub-wallets for the user of Kalaboukis et al. with the motivation of enhancing the method with a feature such as the account creation to the user of the computing device by requesting the user to indicate an account associated with a digital wallet provider wherein the digital wallet provider may store account data associated with payment accounts from various issuers as taught by Wong et al. over that of Kalaboukis et al.
34.	As per claims 8 and 18: 
Kalaboukis et al. does not explicitly disclose the following limitations:
wherein the signal that includes the request for the user to authenticate at the one or more third party servers associated with the one or more digital wallets causes the remote computing device to display an interface that includes information requesting authentication information for the one or more third party servers associated with the one or more digital wallets.
However, Wong et al., as shown, teaches the following limitations:
wherein the signal that includes the request for the user to authenticate at the one or more third party servers associated with the one or more digital wallets causes the remote computing device to display an interface that includes information requesting authentication information for the one or more third party servers associated with the one or more digital wallets (Fig. 5B, item 132), [0090]-[0097]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a method for transmitting by a computing device, an account creation request to a remote server computer and automatically provisioning the computing device with an access token in response to receiving a request to create the account taught by Wong et al. in a system and method for registering, by a mobile wallet computing system, a plurality of items to a master wallet held by a user, wherein the master wallet is associated with a mobile wallet on a user mobile device and registering one or more sub-wallets for the user of Kalaboukis et al. with the motivation of enhancing the method with a feature such as the application on the mobile device displays the list of eligible accounts for provisioning in order the user to select an account from among the list of eligible accounts displayed by the application on the mobile device to be provisioned as taught by Wong et al. over that of Kalaboukis et al.
35.	As per claim 9: 
Kalaboukis et al. does not explicitly disclose the following limitations:
wherein the interface that includes information requesting authentication information is displayed within the digital wallet management application. 
However, Wong et al., as shown, teaches the following limitations:
wherein the interface that includes information requesting authentication information is displayed within the digital wallet management application (Fig. 5A, items S114, S118), [0076], [0078], [0090]-[0095]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a method for transmitting by a computing device, an account creation request to a remote server computer and automatically provisioning the computing device with an access token in response to receiving a request to create the account taught by Wong et al. in a system and method for registering, by a mobile wallet computing system, a plurality of items to a master wallet held by a user, wherein the master wallet is associated with a mobile wallet on a user mobile device and registering one or more sub-wallets for the user of Kalaboukis et al. with the motivation of enhancing the method with a feature such as the application displays an enrollment form with a wallet enrollment option wherein the user enters account information, a proposed wallet login as taught by Wong et al. over that of Kalaboukis et al.
Conclusion
36.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
37.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367. The examiner can normally be reached Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANULLA ABDULLAEV/            Examiner, Art Unit 3692                                                                                                                                                                                            
/CALVIN L HEWITT II/            Supervisory Patent Examiner, Art Unit 3692